Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) dated September 18, 2003
is entered into by and among Blue Coat Systems, Inc., a Delaware corporation
(the “Company”), and each of the parties set forth on Schedule A attached hereto
(each, an “Investor” and, collectively, the “Investors”).

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings given to them under the Securities Act of 1933, as amended (the
“Securities Act”).

 

The parties hereto agree as follows:

 

1. Purchase and Sale. In consideration of and upon the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth in this Agreement, each Investor agrees, severally and not
jointly, to purchase from the Company and the Company agrees to sell to each
Investor, severally and not jointly, on the Closing Date (as defined in Section
2 hereof), shares of the Company’s Common Stock (the “Common Shares”) for a
price per share equal to the Purchase Price (as defined herein). The number of
Common Shares to be purchased and the total Purchase Price to be paid by each
such Investor are as set forth opposite such Investor’s name on Schedule A
hereto and aggregate to 1,311,807 shares. For purposes of this Agreement,
“Purchase Price” shall mean $9.91, which is the average closing price per share
of the Company’s Common Stock on The Nasdaq National Market (“Nasdaq”) over the
five (5) trading day period ending on the trading day prior to the date of this
Agreement. On or before the Closing Date, the Company will have authorized the
sale and issuance to the Investors of the Common Shares.

 

2. Closing.

 

a. The closing of the sale of the Common Shares (the “Closing”) shall take place
on September 18, 2003 upon satisfaction or, if applicable, waiver of the
conditions set forth in Sections 6 and 7 hereof, or at such other date and time
as the Investors purchasing a majority of the Common Shares being sold pursuant
to this Agreement (the “Majority Investors”) and the Company shall mutually
agree (such date and time being referred to herein as the “Closing Date”). At or
prior to the Closing, the Majority Investors shall receive confirmation (which
confirmation may be telephonic) from Boston EquiServe, the Company’s transfer
agent, that the Investors shall be listed as record owners of the Common Shares
that such Investors are purchasing pursuant to this Agreement. At the Closing
each Investor will pay the Purchase Price for the Investor’s shares by check or
wire transfer of immediately available funds.

 

b. As soon as reasonably practicable, the Company shall deliver to each Investor
a certificate representing the Common Shares that each Investor is purchasing,
duly registered on the books of the Company in the name of such Investor.

 

3. Representations and Warranties of the Company. Except as otherwise
specifically described in (i) the Company’s annual report on Form 10-K for the
year ended



--------------------------------------------------------------------------------

April 30, 2003 and any current reports on Form 8-K or quarterly reports on Form
10-Q filed subsequent thereto with the Securities and Exchange Commission (the
“SEC”) by the Company (including the information incorporated by reference
therein, the “SEC Documents”), or (ii) a Schedule of Exceptions (the “Schedule
of Exceptions”) furnished to each Investor, each of which qualify the following
representations and warranties in their entirety, the Company hereby represents
and warrants to each Investor as follows:

 

a. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as presently conducted. The Company
is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on the business, properties, financial condition or operating results of
the Company, as such business is presently conducted. Each Significant
Subsidiary (as defined in the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of the Company is duly organized, validly existing and in good
standing under the laws of its respective jurisdiction and has all requisite
corporate power and authority to carry on its business as presently conducted,
except where the failure to be in good standing would not have a material
adverse effect on the business, properties, financial condition or operating
results of the Company, as such business is presently conducted.

 

b. All corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement and the Registration Rights Agreement (as defined in Section 6), the
performance of all obligations of the Company hereunder and thereunder, and the
authorization, issuance, sale and delivery of the Common Shares being sold
hereunder has been taken or will be taken prior to the Closing, and this
Agreement and the Registration Rights Agreement constitute valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

c. The Company is not in violation or default of any provision of its Amended
and Restated Certificate of Incorporation (as amended) or bylaws, or of any
judgment, order, writ, or decree by which it is bound. The Company is not in
violation or default of any instrument or Material Contract (as defined herein)
to which it is a party or by which it is bound, or, to its knowledge, of any
provision of any federal or state statute, rule or regulation applicable to the
Company in which such violation or default of such instrument, Material Contract
or provision of such federal or state statute, rule or regulation applicable to
the Company would have, either individually or in the aggregate, a material
adverse effect on the business, properties, financial condition or operating
results of the Company, as such business is presently conducted. The Company has
not received notice from any other party to a Material Contract that such party
intends to terminate such Material Contract. The execution, delivery and
performance of this Agreement and the Registration Rights Agreement, and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any

 

2



--------------------------------------------------------------------------------

such provision, instrument, judgment, order, writ, decree or Material Contract
or an event that results in the creation of any lien, charge or encumbrance upon
any assets of the Company or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization, or approval
applicable to the Company, its business or operations or any of its assets or
properties. For purposes of this Agreement, “Material Contract” shall mean (i)
any contract to which the Company is a party that is filed as an exhibit to the
SEC Documents and (ii) any contract to which the Company is a party which is
material to the business, properties, financial condition or operating results
of the Company, as such business is presently conducted (a “Material Contract”).

 

d. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of the Company is required in
connection with the consummation of the transactions contemplated by this
Agreement, except (i) the filing pursuant to Regulation D promulgated by the
Securities and Exchange Commission under the Securities Act, which filing will
be effected within 15 days of the sale of the Common Shares hereunder, or such
other post-closing filings as may be required and (ii) such filings and/or
qualifications that may be required pursuant to the Nasdaq Marketplace Rules
(the “Nasdaq Rules”), which filings and qualifications will be made on a timely
basis.

 

e. There is no action, suit, proceeding or investigation pending or, to the
Company’s knowledge, currently threatened in writing against the Company that
questions the validity of this Agreement or the Registration Rights Agreement,
or the right of the Company to enter into such agreements or to consummate the
transactions contemplated hereby or thereby. There is no action, suit,
proceeding or investigation pending or, to the knowledge of the Company,
currently threatened in writing against the Company or against any executive
officer or director of the Company or against any Significant Subsidiary which
would have, either individually or in the aggregate, a material adverse effect
on the business, properties, financial condition or operating results of the
Company, as such business is presently conducted.

 

f. The Company has filed all forms, reports and documents required to be filed
by it with the SEC since September 18, 2002 through the date of this Agreement
(collectively, the “Company SEC Reports”). As of the respective dates they were
filed (and if amended or superceded by a filing prior to the date of this
Agreement, then on the date of such filing), (i) the Company SEC Reports
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and (ii) none of the Company SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

 

g. The consolidated financial statements (including any notes thereto) contained
in the Company SEC Reports were prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q or
8-K promulgated by the SEC) and each presented fairly, in all material respects,
the consolidated financial position of the Company and its consolidated

 

3



--------------------------------------------------------------------------------

subsidiaries as of the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein (subject, in the case of
unaudited statements, to normal and recurring year-end adjustments which were
not and are not expected, individually or in the aggregate, to have a material
adverse effect on the business, properties, financial condition or operating
results of the Company, as such business is presently conducted).

 

h. Since the date of the Company’s most recent quarterly report on Form 10-Q or
most recent periodic report on Form 8-K filed with the SEC, (i) there has not
been any Company development that has not otherwise been publicly disclosed that
would have a material adverse effect on the business, properties, financial
condition or operating results of the Company, as such business is presently
conducted, (ii) the Company and its subsidiaries have not incurred any debts or
liabilities except for debts or liabilities incurred in the ordinary course of
business and except in connection with obligations under contracts and
commitments incurred in the ordinary course of business, (iii) the Company and
its subsidiaries have not entered into or terminated any Material Contract and
(iv) there has not been any change in the assets, liabilities, financial
condition or operating results of the Company and its subsidiaries from that
reflected in the consolidated financial statements included with the most recent
quarterly report on Form 10-Q, except changes in the ordinary course of business
that have not been, in the aggregate, materially adverse.

 

i. Except as contemplated hereby, the Company has not granted or agreed to grant
any registration rights, including piggy-back rights, to any person or entity.

 

j. As of August 31, 2003, the authorized capital stock of the Company consisted
of 10,000,000 shares of Preferred Stock, none of which were issued and
outstanding, and 200,000,000 shares of Common Stock, 8,975,145 shares of which
were issued and outstanding (the “Preferred Stock” and the “Common Stock” are
collectively referred to herein as the “Capital Stock”). All of the issued and
outstanding shares of Capital Stock have been duly authorized, validly issued
and are fully paid and nonassessable. The Company has options granted and shares
available under the 1999 Stock Incentive Plan, 1999 Director Option Plan,
Employee Stock Purchase Plan and 2000 Supplemental Stock Option Plan. In
addition, the Company has options outstanding under the 1996 Stock Plan and
under the option plans that it assumed in connection with its acquisitions of
Entera, Inc and Springbank Networks, Inc. (together with the 1999 Stock
Incentive Plan, 1999 Director Option Plan, Employee Stock Purchase Plan and 2000
Supplemental Stock Option Plan, the “Plans”). As of August 31, 2003, options to
purchase 2,545,131 shares of Common Stock were outstanding under the Plans and,
in addition to the aforementioned options, the Company has reserved an
additional 2,267,065 shares of its Common Stock for purchase upon exercise of
options to be granted in the future under the Plans. Since August 31, 2003, (i)
all shares of Common Stock issued by the Company have been pursuant to option
exercises under the Plans and (ii) neither the Company’s Board of Directors nor
the Company’s stockholders have voted to increase the number of shares of Common
Stock available for issuance under the Plans. There has been no material change
in the capitalization of the Company from August 31, 2003 to the date of this
Agreement. There are not outstanding any rights of first refusal or preemptive
rights with respect to the issuance by the Company of the Common Shares
hereunder.

 

4



--------------------------------------------------------------------------------

k. The Common Shares that are being purchased by the Investors hereunder, when
issued, sold or delivered in accordance with the terms hereof, for the
consideration expressed herein, will be duly and validly issued, fully paid and
nonassessable and will be free of any liens and encumbrances created by the
Company and, subject to the accuracy of the representations of each Investor in
this Agreement, will be issued in compliance with (and the offer, sale and
issuance of the Common Shares are exempt from the registration requirements of)
all applicable federal and state securities laws.

 

l. The Company’s Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and is listed on Nasdaq, and the Company has taken no action with
the intention of, or likely to have the effect of, terminating the registration
of the Common Stock under the Exchange Act or delisting the Common Stock from
Nasdaq. The Company has not been notified by Nasdaq of any action or potential
action by Nasdaq or of any violation of any Nasdaq Rules that could result in
the delisting of the Company’s Common Stock from Nasdaq.

 

m. The Company has not taken and will not take any action outside the ordinary
course of business designed to or that might reasonably be expected to cause or
result in unlawful manipulation of the price of the Common Stock to facilitate
the sale or resale of the Common Shares.

 

n. To its knowledge (with respect to patents, trademarks, service marks and
trade names only), the Company has sufficient title and ownership of all
patents, trademarks, service marks, trade names, domain names, copyrights, trade
secrets, information, proprietary rights and processes (“IP Rights”) necessary
for its business as presently conducted without any violation or infringement of
the rights of others, except for any such violation or infringement the
occurrence of which would not have a material adverse effect on the business,
properties, financial condition or operating results of the Company, as such
business is presently conducted. The Company and its subsidiaries have not
received written notice from a third party that the Company’s or the
subsidiary’s products infringe on the third party’s IP Rights.

 

o. Prior to the date of this Agreement, the Board of Directors has (a)
determined that this Agreement is fair to, advisable and in the best interests
of the Company and the stockholders of the Company and (b) approved the
transactions contemplated by this Agreement. The foregoing action taken by the
Board of Directors constitutes approval of the transactions contemplated by this
Agreement for purposes of Section 203 of the Delaware General Corporation Law
(“DGCL”) such that Section 203 of the DGCL does not apply to this Agreement or
the transactions effected hereunder, and such approval has not been amended,
rescinded or modified.

 

4. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, hereby represents and warrants to the Company on the date hereof,
and agrees with the Company, as follows:

 

a. Each Investor understands that no United States federal or state agency has
passed on, reviewed or made any recommendation or endorsement of the Common
Shares.

 

5



--------------------------------------------------------------------------------

b. Each Investor has full power and authority to enter into this Agreement and
the Registration Rights Agreement, and such agreements constitute valid and
legally binding obligations, enforceable in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

c. This Agreement is made with each Investor in reliance upon such Investor’s
representation to the Company, which by such Investor’s execution of this
Agreement such Investor hereby confirms, that the Common Shares to be received
by such Investor (the “Securities”) will be acquired for investment for such
Investor’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, such Investor further
represents that such Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities.

 

d. Each Investor is an investor in securities of companies in the development
stage and acknowledges that it can bear the economic risk of its investment, and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Common
Shares. Each Investor also represents it has not been organized for the purpose
of acquiring the Common Shares.

 

e. Each Investor is an “accredited investor” within the meaning of SEC Rule
501(a) of Regulation D, as presently in effect.

 

f. Each Investor understands that the Common Shares are being offered and sold
in reliance on a transactional exemption from the registration requirements of
Federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of each Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of each Investor to acquire
the Common Shares.

 

g. Each Investor understands that the Securities it is purchasing are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act,
only in certain limited circumstances. In this connection, each Investor
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

 

h. Without in any way limiting the representations set forth above, each
Investor further agrees not to make any disposition of all or any portion of the
Securities unless and until the transferee has agreed in writing for the benefit
of the Company to be bound

 

6



--------------------------------------------------------------------------------

by the provisions of this Section 4(h) provided and to the extent such
provisions are then applicable, and:

 

(1) There is then in effect a Registration Statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

 

(2) (i) Such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if reasonably
requested by the Company, such Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Securities
Act. It is agreed that the Company will not require opinions of counsel for
transactions made pursuant to Rule 144 except in unusual circumstances.

 

i. It is understood that the certificates evidencing the Securities will bear
the following legends:

 

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”

 

j. The execution, delivery and performance of this Agreement and the
Registration Rights Agreement, and the consummation by each Investor of the
transactions contemplated hereby and thereby do not and will not (i) result in a
violation of such Investor’s charter documents or bylaws or (ii) conflict with
any material agreement, indenture or instrument to which such Investor is a
party or (iii) result in a violation of any order, judgment or decree of any
court or governmental agency applicable to such Investor or, to such Investor’s
knowledge, of any law, rule, or regulation. Investor is either not required to
obtain any consent or authorization of any governmental agency, or shall have
obtained any such consent or authorization prior to the Closing, in order for
such Investor to perform its obligations under this Agreement or the
Registration Rights Agreement.

 

k. Each Investor understands that nothing in the Agreement or the Registration
Rights Agreement or any other materials presented to the Investors in connection
with the purchase and sale of the Common Shares constitutes legal, tax or
investment advice. Each Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Common Shares.

 

5. Covenants.

 

a. The Company covenants and agrees with each Investor that for so long as any
of the Common Shares are outstanding, the Company will use its commercially
reasonable efforts to cause its Common Stock to continue to be registered under
Sections 12(b)

 

7



--------------------------------------------------------------------------------

or 12(g) of the Exchange Act, will comply in all respects with its reporting and
filing obligations under said act, and will not take any action or file any
document (whether or not permitted by the Act or the Exchange Act or the rules
thereunder) to terminate or suspend its reporting and filing obligations under
said acts, except as permitted herein or pursuant to the Registration Rights
Agreement. For so long as any of the Common Shares are outstanding, the Company
will use its commercially reasonable efforts to continue the listing or trading
of its Common Stock on Nasdaq or on a national securities exchange (as defined
in the Exchange Act) and will comply in all respects with the Company’s
reporting, filing and other obligations under the rules of Nasdaq.
Notwithstanding the foregoing, the provisions of this subsection shall not in
any way restrict the Company’s ability to negotiate and consummate the
consolidation, reorganization or merger of the Company with or into any other
corporation or corporations or the sale, conveyance, or other disposition of all
or substantially all of the Company’s property or business.

 

b. Each Investor covenants and agrees, severally and not jointly, with the
Company that neither Investor nor any of Investor’s affiliates nor any person
acting on its or their behalf will at any time offer or sell any Common Shares
other than pursuant to registration under the Securities Act or pursuant to an
available exemption therefrom.

 

c. The covenants contained in this Section 5 shall terminate upon the
consummation of any consolidation, reorganization or merger of the Company with
or into any other corporation or corporations or the sale, conveyance, or other
disposition of all or substantially all of the Company’s property or business if
as a result of that transaction the Company’s voting equity holders hold less
than a majority of the voting equity of the successor or acquiror.

 

6. Conditions Precedent to Investors’ Obligations. The obligations of each
Investor under Section 1 of this Agreement are subject to the fulfillment on or
before the Closing of each of the following conditions, unless such condition or
conditions are expressly waived in writing by the Majority Investors:

 

a. The representations and warranties of the Company contained in Section 3
shall be true in all material respects on and as of the Closing as though such
representations and warranties had been made on and as of the date of such
Closing, except for representations and warranties made as of a particular date,
which shall be true and correct as of such date.

 

b. The Company shall have performed and complied in all material respects with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

c. The Chief Executive Officer of the Company shall deliver to each Investor at
the Closing a certificate stating that the conditions specified in Sections 6.a
and 6.b have been fulfilled.

 

d. No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or

 

8



--------------------------------------------------------------------------------

governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

e. Each Investor shall have received from Gunderson Dettmer Stough Villeneuve
Franklin & Hachigian, LLP, counsel for the Company, an opinion, dated as of the
Closing Date, in substantially the form attached hereto as Exhibit A.

 

f. The Company and the Investors shall have entered into that certain
Registration Rights Agreement in substantially the form attached hereto as
Exhibit B (the “Registration Rights Agreement”).

 

g. The Company shall (a) have filed a listing application with Nasdaq for the
Common Shares and (b) continue to have its shares of Common Stock listed for
trading on Nasdaq.

 

7. Conditions Precedent to the Company’s Obligations. The obligations of the
Company to each Investor under this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions by the Investors,
unless such condition or conditions are expressly waived in writing by the
Company:

 

a. The representations and warranties of each of the Investors contained in
Section 4 shall be true on and as of the Closing in all material respects as
though such representations and warranties had been made on and as of the date
of such Closing, except for representations and warranties made as of a
particular date, which shall be true and correct as of such date.

 

b. Each Investor shall have performed and complied in all material respects with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

c. No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

d. Each Investor shall have delivered its respective Purchase Price for the
Common Shares.

 

8. Fees and Expenses. The Company shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreement and the transactions contemplated hereby. The Company shall, at
the Closing, reimburse the reasonable and documented fees and expenses of
special counsel for the Investors, incurred directly in connection with this
Agreement and the transactions contemplated hereby, up to a maximum of $15,000.

 

9. Survival of the Representations, Warranties, etc. The respective
representations, warranties, and agreements made herein by or on behalf of the
parties hereto

 

9



--------------------------------------------------------------------------------

shall remain in full force and effect for a period of one (1) year from the
Closing Date, regardless of any investigation made by or on behalf of any party
to this Agreement or any officer, director or employee of, or person controlling
or under common control with, such party and will survive delivery of and
payment for the Common Shares; provided, however, that Sections 5.a and 5.b
shall survive until such Common Shares are no longer held by such Investors.

 

10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing; shall be mailed (a) if within the domestic United States,
by first-class registered or certified airmail, by nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
to or from outside the United States, by International Federal Express or
facsimile; shall be deemed given: (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed or (iv) if delivered by facsimile, upon electronic confirmation of
receipt; and shall be delivered as addressed as follows:

 

a. if to the Company, to:

 

    Blue Coat Systems, Inc.

    650 Almanor Avenue

    Sunnyvale, CA 94085

    Attn: Brian NeSmith

    Chief Executive Officer

    Phone: (408) 220-2200

    Telecopy: (408) 220-2250

 

b. with a copy mailed to:

 

     Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

     155 Constitution Drive

     Menlo Park, California 94025

     Attn: Daniel E. O’Connor, Esq.

     Phone: (650) 321-2400

     Telecopy: (650) 321-2800

 

c. if to the Investors, at the addresses set forth on Schedule A hereto, or at
such other address or addresses as may be furnished to the Company in writing.

 

11. Miscellaneous.

 

a. This Agreement may be executed in two or more counterparts and it is not
necessary that signatures of all parties appear on the same counterpart, but
such counterparts together shall constitute one and the same agreement.

 

b. Any provision of this Agreement may be amended, waived or modified only upon
the written consent of the Company and the Majority Investors. Any

 

10



--------------------------------------------------------------------------------

amendment or waiver affected in accordance with this Section 11.b shall be
binding upon each Investor and the Company.

 

c. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

 

d. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California without regard to principles of
conflict of laws.

 

e. The provisions of this Agreement are severable, and if any clause or
provision hereof shall be held invalid, illegal or unenforceable in whole or in
part, such invalidity or unenforceability shall not in any manner affect any
other clause or provision of this Agreement.

 

f. The headings of the sections of this document have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement.

 

g. This Agreement and the Registration Rights Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter of this
Agreement and is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.

 

h. Notwithstanding any provision of this Agreement to the contrary, any
confidential disclosure agreement previously executed by the Company and any
Investor in connection with the transactions contemplated by this Agreement
shall remain in full force and effect in accordance with its terms following the
execution of this Agreement and the consummation of the transactions
contemplated hereby.

 

i. Notwithstanding any provision of this Agreement to the contrary, any party to
this Agreement (and any of such party’s respective employees, representatives,
or other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; provided however, that for this purpose, (a) the “tax treatment” of a
transaction means the purported or claimed federal income tax treatment of the
transaction and (b) the “tax structure” of a transaction means any fact that may
be relevant to understanding the purported or claimed federal income tax
treatment of the transaction.

 

j. The Company will provide the Investors and their counsel with a copy of any
proposed announcement of, or Form 8-K regarding, this transaction and a
reasonable opportunity to review and comment on any such materials.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Common Stock Purchase Agreement, all as of the day and year first above written.

 

BLUE COAT SYSTEMS, INC.

 

 

--------------------------------------------------------------------------------

By: Brian NeSmith

Title: President and Chief Executive Officer

650 Almanor Avenue

Sunnyvale, CA 94085

 

 

 

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

COMMON STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

INVESTORS: SPROUT ENTREPRENEURS FUND, L.P.

By:

 

DLJ Capital Corporation

Its:

 

General Partner

 

 

--------------------------------------------------------------------------------

By:

 

Robert Finzi

Its:

 

Managing Director

 

Address:

  

3000 Sand Hill Road

    

Building 3, Suite 170

    

Menlo Park, CA 94025

 

SPROUT CAPITAL IX, L.P.

By:

 

DLJ Capital Corporation

Its:

 

Managing General Partner

 

 

--------------------------------------------------------------------------------

By:

 

Robert Finzi

Its:

 

Managing Director

 

Address:

  

3000 Sand Hill Road

    

Building 3, Suite 170

    

Menlo Park, CA 94025

 

DLJ CAPITAL CORPORATION

 

 

--------------------------------------------------------------------------------

By:

 

Robert Finzi

Its:

 

Managing Director

 

Address:

  

3000 Sand Hill Road

    

Building 3, Suite 170

    

Menlo Park, CA 94025

 

JAY SHIVELEY

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Jay Shiveley

 

Address:

  

c/o Sprout Group

    

3000 Sand Hill Road

    

Building 3, Suite 170

    

Menlo Park, CA 94025

 

 

 

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

COMMON STOCK PURCHASE AGREEMENT